DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Applicant’s response filed 10/21/2021 has been entered. No claims have been amended, added, or cancelled. Accordingly, claims 7-28 are pending and are under examination.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 5064465 A; of record).
	Regarding claims 7 and 10:

	Regarding the claimed “forming a three dimensional structure…” in claim 7, Chen teaches that the process comprises dry pressing the R-Fe-B alloy powder and sintering the compact (col. 6, lines 12-20), which also meets the “dry pressing” limitation of claim 10 (the powder compact is dry because there is no liquid or water); sintering a pressed/compacted powder body would result in a consolidated, three dimensional structure.
	Regarding the claimed “…comprising oxidized precursor metal particles” in claim 7, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54).
	Regarding the claimed “heating the formed three dimensional structure in an atmosphere comprising calcium vapor and a gas for reducing the oxidized precursor metal particles of the three dimensional structure” in claim 7, Chen teaches that the above starting materials are “admixed with calcium granules which act as a reducing agent[…]The mixture obtained is dry pressed and heated in either an inert gas atmosphere or under vacuum in order to reduce the rare earth metal oxide by contact with the resultant melt and/or by contact with the vapor coming from the calcium granules” (col. 1, lines 43-50; col. 5, lines 34-41 – calcium vapor is understood to be present based on the high temperature).  An inert gas atmosphere necessarily contains a gas (or gases), which meets the claimed “a gas” in claim 7.	Regarding the step of “applying a magnetic field to the reduced precursor metal particles of the three dimensional structure” in claim 7, Chen teaches that (as discussed above) the “permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus magnetic field which is either parallel or perpendicular to the pressing direction” (col. 6, lines 12-16). The compact thus obtained is sintered at about 1000°C to about 1200°C (col. 6, lines 15-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A; of record).
Regarding claim 16:
The compact thus obtained is sintered at about 1000°C to about 1200°C (col. 6, lines 15-17), which overlaps with the claimed sintering range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A; of record), as applied to claim 7 above, in view of Fernandez (US 20120328467 A1; of record).
Regarding claim 8:
Chen teaches the method as applied to claim 7 above.
As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54); further, Chen appreciates including cobalt (col. 4, lines 36-43) and oxides of elements having an atomic number from 57 to 71, such as samarium (col. 3, lines 38-54) in the starting materials, but is silent regarding the oxidized precursor metal particles including specifically an oxide of a samarium cobalt alloy.
Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), and the simple reduction of mixed oxides achieves an easy production of rare earth-based permanent magnets, such as, for example, SmCo (samarium cobalt) compositions [0024]. Using SmCo magnets is advantageous because they allow for 
In one embodiment, Fernandez teaches using a mixed oxide with a nominal composition of Sm0.04Co0.36--O0.6 (samarium cobalt oxide) which was produced by spray flame pyrolysis [0079]. The mixed oxide particles were subjected to a reduction process to obtain permanent magnetic nanoparticles [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to use an oxide of SmCo as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Sm and Co compounds [0060], and further advantageously allows for efficiently obtaining the desired Sm-Co composition upon reducing [0014], [0024].
Regarding claim 9:
Chen teaches the method as applied to claim 7 above.
As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54); Chen further teaches using powders of neodymium oxide (Nd2O3), iron (Fe), and iron boride (FeB) as precursors (see Table in Example 1 on col. 6). However, Chen is silent regarding using specifically an oxide of neodymium iron boride.
Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), wherein in a preferred embodiment, the production takes 2Fe14B [0004]. With this method, the complex processes currently needed for homogenization when starting from the Nd, Fe, and B compounds separately are avoided [0004]; in this case, the oxide to be reduced already has the desired composition and a high level of homogeneity [0004]. The pyrolysis method allows for achieving a higher level of uniformity in the alloy than the one obtained in the alloying of individual raw materials, and avoiding the large expenditure of energy and the complex mixing, alloying and grinding steps to obtain the powders [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to use an oxide of NdFeB as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Nd, Fe, and B compounds, and further advantageously allows for efficiently obtaining the desired Nd2Fe14B composition upon reducing.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A; of record), as applied to claim 7 above, in view of Arnold et al. (US 20160172085 A1; of record).
Regarding claims 11-15:
	Chen teaches the method as applied to claim 7 above.
	As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, 
	However, Chen is silent regarding suspending the oxidized precursor metal particles in a solution, and after forming the three dimensional structure, evaporating a liquid component of the solution.
	
Arnold discloses methods of manufacturing nanocomposite magnetic materials (Abstract).
A nanocomposite magnetic material can be formed using an electro-infiltration process where nanomaterials are infiltrated by electroplated magnetic metals after consolidating the nanomaterials into porous microstructures on planar substrates (Abstract). The nanomaterials may be considered the inclusion phase, and the magnetic metals may be considered the matrix phase of the multi-phase nanocomposite (Abstract).
As can be seen from Figs. 1A-1C, the inclusion phase (denoted by nanomaterials 105) is first deposited within structurally defined molds 110 onto a planar substrate 120 [0034]. Fig. 1B depicts that a magnetic metal matrix 125 can be electroplated up from the substrate 120, filling in the void spaces of the porous microstructure 115 [0043] (wherein the microstructure 115 is made up of nanomaterials 105).
The nanomaterial “inclusion phase” can include nanomaterials such as magnetic metal oxides, magnetic metal alloys, magnetic metal alloys with oxide shells, ceramics, or polymers [0011]. The nanomaterials 105 may be directed into the molds 110 (or other structure when molds are not used), for example, doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or claim 11; example 1 of Arnold describes forming a gamma Fe2O3 (hereinafter “iron oxide”) inclusion layer [0082] by dispersing the iron oxide into deionized water (i.e. a liquid solvent for the iron oxide solution), then using evaporation to consolidate the particles into the molds [0084]. The mold(s) 110 as discussed above meets claim 13, which requires forming a mold (also see Figs. 1A-1C).
As discussed above, Arnold also appreciates the use of electrophoretic deposition to deposit colloidal particles in a liquid medium [0037-0038]; this process necessarily uses an electrode, and in view of the film being formed above substrate 120 (see Figs. 1A-1C), it is understood that substrate 120 is the electrode which meets claim 12. Although Arnold does not explicitly state that the liquid from the medium is evaporated after the colloidal particles are deposited, this step is obvious based on the disclosure of Arnold (such as, for example, in [0084]) which describes evaporating the liquid solvent, which is only used as a means for dispersing the contained nanoparticles.
Regarding the limitation of “extruding an ink” in claim 14, as discussed above, Arnold teaches using direct-write (e.g, inkjet printing) technology [0037] as a possible embodiment, which is the same as the applicant’s claimed method (see paragraph [0067] of applicant’s specification for the “DIW” Direct Ink Writing extrusion technique).
Regarding the limitation of the liquid component of the solution in claim 15, Arnold (as discussed above) discusses using deionized water as a liquid solvent [0084], which meets the claimed “polar solvent”. Arnold also appreciates the use of nonpolar solvents in the case where hydrophilic polymer coatings are used [0068], which renders the “nonpolar solvent” obvious.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A; of record), as applied to claim 16 above, in view of Okabe et al. (NPL; “Titanium powder production by preform reduction process (PRP)”, 11 February 2004, Journal of Alloys and Compounds, Vol. 364 issues 1-2, pp. 156-163; of record).
	Regarding claim 17:
	Chen teaches the method as applied to claim 16 above. Although Chen teaches incorporating calcium granules in the powder mixture (col. 1, lines 39-49; col. 5, lines 34-41; table in col. 6) for reducing the metal oxide(s), Chen also recognizes residual/unreacted calcium as an impurity/contaminant (col. 8, lines 4-8; col. 10, lines 43-52) and appreciates the need for residual calcium to be removed after the reduction reaction occurs (col. 2, lines 16-22; col. 5 line 62 – col. 6 line 6).
	However, Chen is silent regarding forming the calcium vapor from a bed of calcium granules positioned a distance of greater than zero millimeters from the formed three dimensional structure.

	Okabe discloses a process for titanium powder production, which involves placing a preform containing TiO2 (hereinafter “titanium dioxide”) and reacting with calcium vapor (Abstract).
	Okabe teaches that “When the reductant calcium comes into physical contact with TiO2 and reacts with it, the impurities in the reductant, such as nitrogen and carbon, are transferred to the metal phase, and contaminate the titanium metal. To avoid this problem, calcium vapor is often used to reduce TiO2” (page 157, col. 2, second paragraph).
	Okabe also discloses that the “calcium was physically isolated from the feed preform, and its vapor was supplied to the preform at unit activity through the gas phase while heating[…]the preform was reacted with the calcium vapor” (see paragraph bridging cols. 1-2 on page 158, and Fig. 3 on page 158). It can be seen from Fig. 3 that the calcium bed is at a distance of greater than zero millimeters from the titanium dioxide (metal oxide) to be reduced.
Okabe states that after the reduction, the preform was covered with metallic calcium but was easy to recover the preform from the reaction vessel because it was physically isolated from it (page 160, first paragraph under section “4”).
One of ordinary skill in the art would recognize that calcium metal and its vapor (when heated) is a known element useful for reducing metal oxides, such as the titanium dioxide of Okabe or the metal oxide(s) of Chen (it is noted that titanium dioxide is a species of the genus of metal oxides). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen such that the calcium granules are physically isolated, as doing so would allow for greater ease of recovery of . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A; of record), as applied to claim 16 above, in view of Yang et al. (US 20060070491 A1; of record).
Regarding claims 18-20:
Chen teaches the method as applied to claim 7 above. As discussed in the rejection of claim 7 above, Chen teaches the concept of using an inert gas atmosphere (in addition to calcium vapor formed from heating the powder mixture which contains calcium granules) in order to reduce the metal oxide(s) (col. 1, lines 39-50; col. 5, lines 34-41; table in col. 6). Chen teaches that an argon atmosphere is preferable used as the inert gas (col. 5, lines 25-33).
However, Chen is silent regarding the gas being a forming gas.
	Yang discloses a method of converting Pt@Fe2O3 core-shell nanoparticles to FePt-containing nanoparticles by reducing the iron oxide (metal oxide) shells with a 5%/95% hydrogen/argon forming gas [0105], which meets the forming gas of claim 18, the inert and hydrogen gas mixture of claim 19, and the argon gas limitation of claim 20. The nanoparticles are an excellent precursor to magnetic homogeneous nanocomposite films, powders, and other bulk forms [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inert argon gas atmosphere of Chen to include the .

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1; of record) in view of Chen et al (US 5064465 A; of record).
Regarding claims 21 and 25:
Arnold discloses methods of manufacturing nanocomposite magnetic materials (Abstract).
A nanocomposite magnetic material can be formed using an electro-infiltration process where nanomaterials are infiltrated by electroplated magnetic metals after consolidating the nanomaterials into porous microstructures on planar substrates (Abstract). The nanomaterials may be considered the inclusion phase, and the magnetic metals may be considered the matrix phase of the multi-phase nanocomposite (Abstract).
Regarding the “thin foil magnet” limitation, Arnold discloses that the two-phase composite can have a thickness ranging from, for example, 100 nm to 500 µm [0048]. Given the broad range of possible thicknesses, and the planar substrate upon which the composite is formed [0032], it is understood that the low thicknesses is interpretable as a “thin foil”, because thin foils have low thicknesses and are planar.
As can be seen from Figs. 1A-1C, the inclusion phase (denoted by nanomaterials 105) is first deposited within structurally defined molds 110 onto a planar substrate 120 [0034]. Fig. 1B depicts that a magnetic metal matrix 125 can be electroplated up from the substrate 120, filling in the void spaces of the porous microstructure 115 [0043] (wherein the microstructure 115 is made up of nanomaterials 105).
magnetic metal oxides, magnetic metal alloys, magnetic metal alloys with oxide shells, ceramics, or polymers [0011]. The nanomaterials 105 may be directed into the molds 110 (or other structure when molds are not used), for example, doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition [0037]. 
Regarding the step of “forming a first layer of oxidized precursor metal nanoparticles on a substrate, wherein the oxidized precursor metal nanoparticles are suspended in a solution; evaporating a liquid component of the solution from the first layer of oxidized precursor metal nanoparticles”, the evaporative consolidation of Arnold meets the claimed “evaporating a liquid component of the solution from the first layer of oxidized precursor metal nanoparticles”. Example 1 of Arnold describes forming a gamma Fe2O3 nanoparticle (hereinafter “iron oxide”) inclusion layer [0082] by dispersing the iron oxide into deionized water (i.e. a liquid solvent for the iron oxide solution), which meets the claimed “nanoparticles are suspended in a solution” limitation, then using evaporation to consolidate the particles into the molds [0084]. 
Regarding the step of “after the evaporating, forming at least one second layer of oxidized precursor metal nanoparticles above the first layer of oxidized precursor metal nanoparticles; and evaporating the liquid component of the solution from the at least one second layer of oxidized precursor metal nanoparticles, wherein the thin foil has a plurality of layers of oxidized precursor metal nanoparticles,” limitation, Arnold appreciates the idea of forming “double layer” samples [0091]. Although the two layers in the double layer sample(s) disclosed in [0091] are formed via different layer-forming methods – that is, the first layer is electroplated and the second layer is formed by evaporative consolidation – it still would have been obvious to 
	Regarding the limitation of “wherein the thin foil has a pre-defined thickness”, “a thickness of the nanocomposite magnetic material is in a range of about 100 nm to about 5 µm” [0128], which is a predetermined thickness.
Although Arnold discloses using magnetic fields for arranging and consolidating the magnetic nanoparticles [0069-0071], and tuning a magnetically tunable phase shifter via a magnetic field [0078], [Fig. 5C], Arnold is silent regarding reducing the oxidized precursor, and applying a magnetic field to a reduced precursor metal nanoparticles of the thin foil. 

Chen discloses a process for preparing by a reduction/diffusion method rare earth-iron-boron (hereinafter referred to as “R-Fe-B”) alloy powders useful in permanent magnets (Abstract).
	Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54), which is 
	Regarding the claimed “reducing the oxidized precursor metal nanoparticles of the thin foil in an atmosphere comprising a calcium vapor and a gas”, Chen teaches that the above starting materials are “admixed with calcium granules which act as a reducing agent[…]The mixture obtained is dry pressed and heated in either an inert gas atmosphere or under vacuum in order to reduce the rare earth metal oxide by contact with the resultant melt and/or by contact with the vapor coming from the calcium granules” (col. 1, lines 43-50; col. 5, lines 34-41; table in col. 6).  An inert gas atmosphere necessarily contains a gas (or gases), which meets the claimed “a gas”.	Regarding the step of “applying a magnetic field to the reduced precursor metal nanoparticles of the thin foil”, Chen teaches that the “permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus formed, then dry pressing under a magnetic field which is either parallel or perpendicular to the pressing direction” (col. 6, lines 12-16). At this point, the metal oxide(s) in the powder have already been reduced. The compact thus obtained is sintered at about 1000°C to about 1200°C (col. 6, lines 15-17), which meets the sintering temperature in claim 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold to include Chen’s step of reducing the magnetic metal oxide particles with calcium vapor, as doing so allows for the formation of an R-Fe-B alloy powder having a uniform composition (col. 1, lines 50-54). In addition, it would have been obvious to one of ordinary skill in the art to modify Arnold to include a step of applying a magnetic field to the reduced metal particles, as doing so would 
Regarding claim 23:
Arnold and Chen teach the method as applied to claim 21 above.
With regard to the claimed “dropcasting…” limitation, Arnold further teaches that the molds may be omitted and the nanocomposite material formed directly on a substrate or structure [0036]. Excluding a mold (see the mold 110 in Figs. 1A-1C) and directly forming the layer on the substrate 120 is substantially similar to a dropcasting process, particularly in the case of the evaporative consolidation method described in paragraphs [0037] and [0084] of Arnold, because dropcasting is a process involving placing the liquid solution/suspension directly on a substrate without a mold, and evaporating the liquid.
Regarding claim 24:
Arnold and Chen teach the method as applied to claim 21 above.
Arnold (as discussed above) further discusses using deionized water as a liquid solvent [0084], which meets the claimed “polar solvent”. Arnold also appreciates the use of nonpolar solvents in the case where hydrophilic polymer coatings are used [0068], which renders the “nonpolar solvent” obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1; of record) in view of Chen et al (US 5064465 A; of record), as applied to claim 21 above, and further in view of Fernandez et al. (US 20120328467 A1; of record).
Regarding claim 22:

Arnold and Chen teach the method as applied to claim 21 above.
Arnold teaches using NdFeB alloys and metal oxides (Arnold [0011], [0042]). In addition, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54); Chen further teaches using powders of neodymium oxide (Nd2O3), iron (Fe), and iron boride (FeB)as precursors (see Table in Example 1 on col. 6). However, Arnold and Chen are silent regarding using specifically an oxide of neodymium iron boride.

Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), wherein in a preferred embodiment, the production takes place in a single step through the spray pyrolysis method of particles with a single NdFeB oxide with the appropriate proportions of Nd, Fe and B, and obtaining an oxide composition [0004]. Reducing this composition would result in Nd2Fe14B [0004]. With this method, the complex processes currently needed for homogenization when starting from the Nd, Fe, and B compounds separately are avoided [0004]; in this case, the oxide to be reduced already has the desired composition and a high level of homogeneity [0004]. The pyrolysis method allows for achieving a higher level of uniformity in the alloy than the one obtained in the alloying of individual raw materials, and avoiding the large expenditure of energy and the complex mixing, alloying and grinding steps to obtain the powders [0067].
2Fe14B composition upon reducing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1; of record) in view of Chen et al (US 5064465 A; of record), as applied to claim 21 above, and further in view of Okabe et al. (NPL; “Titanium powder production by preform reduction process (PRP)”, 11 February 2004, Journal of Alloys and Compounds, Vol. 364 issues 1-2, pp. 156-163; of record).
	Regarding claim 26:
Arnold and Chen teach the method as applied to claim 21 above, but are silent regarding forming the calcium vapor from a bed of calcium granules positioned a distance of greater than zero millimeters from the formed three dimensional structure.

	Okabe discloses a process for titanium powder production, which involves placing a preform containing TiO2 (hereinafter “titanium dioxide”) and reacting with calcium vapor (Abstract).
	Okabe teaches that “When the reductant calcium comes into physical contact with TiO2 and reacts with it, the impurities in the reductant, such as nitrogen and carbon, are transferred to the metal phase, and contaminate the titanium metal. To avoid this problem, calcium vapor is often used to reduce TiO2” (page 157, col. 2, second paragraph).
calcium was physically isolated from the feed preform, and its vapor was supplied to the preform at unit activity through the gas phase while heating[…]the preform was reacted with the calcium vapor” (see paragraph bridging cols. 1-2 on page 158, and Fig. 3 on page 158). It can be seen from Fig. 3 that the calcium bed is at a distance of greater than zero millimeters from the titanium dioxide (metal oxide) to be reduced.
Okabe states that after the reduction, the preform was covered with metallic calcium but was easy to recover the preform from the reaction vessel because it was physically isolated from it (page 160, first paragraph under section “4”).
One of ordinary skill in the art would recognize that calcium metal and its vapor (when heated) is a known element useful for reducing metal oxides, such as the titanium dioxide of Okabe or the metal oxide(s) of Chen. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold and Chen such that the calcium granules are physically isolated, as doing so would allow for greater ease of recovery of the resulting reduced metal(s), and would allow for easier post processing and removal of calcium contaminants from the end product.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1; of record) in view of Chen et al (US 5064465 A; of record), as applied to claim 21 above, and further in view of Yang et al. (US 20060070491 A1; of record).
Regarding claims 27-28:
Arnold and Chen teach the method as applied to claim 21 above. As discussed in the rejection of claim 21 above, Chen teaches the concept of using an inert gas atmosphere (in addition to calcium vapor formed from heating the powder mixture which contains calcium 
However, Arnold and Chen are silent regarding the gas being a forming gas.
	Yang discloses a method of converting Pt@Fe2O3 core-shell nanoparticles to FePt-containing nanoparticles by reducing the iron oxide (metal oxide) shells with a 5%/95% hydrogen/argon forming gas [0105], which meets the forming gas of claim 27, and the inert and hydrogen gas mixture of claim 28. The nanoparticles are an excellent precursor to magnetic homogeneous nanocomposite films, powders, and other bulk forms [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inert argon gas atmosphere of Chen to include the hydrogen gas of Yang, as doing so would help in more quickly reducing the metal oxide powder of Chen.
Response to Arguments
The applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
With regard to the rejections over Chen, the majority of the applicant’s arguments directed to Chen on pages 6-19 state that the rejection relies on two different embodiments of Chen (see, for example, page 8 of arguments) and are therefore not found persuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123 I.). 
To be clear, in the “Background of the Prior Art” section of Chen (cols. 1-2), Chen describes two general methods of the prior art, the first being a powder preparation method, and the second being a reduction/diffusion method (col. 1, lines 28-30). The reduction/diffusion method results in unreacted excess calcium metal. Notably, the inventive method of Chen is based on the reduction/diffusion method (col. 2, lines 65-67), with the improvement of including a step of removing unreacted calcium metal (col. 5, lines 38-41). The applicant’s claimed invention in claim 7 is silent regarding excess calcium or removing excess calcium; thus, Chen meets the claim.
With regard to the applicant’s argument that Chen’s rare earth-iron-boron alloy powder is not comprised of oxidized precursor metal particles (see page 7 of arguments), as discussed in the rejection above, Chen explicitly states that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42; col. 3, lines 34-54). This is evidenced by the inventive examples, which uses Nd2O3 (see at least Table for Example 1 in col. 6).
	With regard to the argument that Chen’s atmosphere does not comprise a calcium vapor (see page 7 of arguments), Chen teaches that the starting materials are “admixed with calcium granules which act as a reducing agent[…]The mixture obtained is dry pressed and heated in either an inert gas atmosphere or under vacuum in order to reduce the rare earth metal oxide by contact with the resultant melt and/or by contact with the vapor coming from the calcium granules” (col. 1, lines 43-50). 

	The applicant’s arguments that if Chen and Arnold were combined, the operation of Arnold would change entirely, and that the process of Chen would irreversibly disrupt the nanocomposite formed by Arnold (see pages 12-18) are not persuasive. With regard to the argument of Arnold’s operation changing entirely, the rejection of claims 11-15 is based on modifying Chen to include the embodiments of Arnold of forming a nanocomposite material via for example, doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition [Arnold 0037]. The arguments appear to be based on modifying Arnold with Chen, while the rejection is based on modifying Chen with Arnold. With regard to the argument that the process of Chen would irreversibly disrupt the nanocomposite formed by Arnold, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The applicant has not provided any evidence or rationale to suggest how the process of Chen would “irreversibly disrupt the nanocomposite formed by Arnold”.
	The applicant’s arguments with regard to Chen (see pages 19-20) are not found persuasive, because as discussed above, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123 I.).
	The applicant’s arguments directed to reduction/diffusion method cited in col. 1 of Chen has “significant drawbacks” (see, for example, second-to-last paragraph on page 15 of arguments) is not found persuasive; col. 1, lines 53-59 of Chen state that the only drawback is the presence of unreacted, excess calcium which results in an impure product. Otherwise, the process is substantially identical, as indicated by col. 5, lines 34-43, which adds the step of washing to remove unreacted calcium.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738